Citation Nr: 1617109	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for fibrocystic breast disease, to include as secondary to the service-connected residuals of bilateral salpingo-oophorectomy.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals of bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that in relevant part denied the Veteran's request to reopen a previously-denied claim of service connection for fibrocystic breast disease.  The VA Atlanta RO in Decatur, Georgia, subsequently reopened the claim and denied service connection on the merits, as reflected in the Statement of the Case (SOC) issued in April 2013.

Also on appeal is an August 2009 rating decision by the VA Atlanta RO that in relevant part denied service connection for hypertension.

Generally, even if RO reopens a previously-denied claim seeking entitlement to service connection for a disability, the Board must first determine if new and material evidence has been received and may only thereafter consider the merits of the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  However, under appropriate circumstances an intervening change in the applicable law may entitle a claimant to receive consideration of a claim on a de novo basis, or as a "new" claim, even though the claim is based essentially on the same facts as those previously decided.  See Spencer v. Brown, 17 F.3d. 368, 372 (Fed. Cir. 1994); see also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998).  In this case service connection was denied in April 1994 based on a determination that fibrocystic breast disease is a congenital disorder that is not subject to service connection, but since then the regulations have changed to permit granting service connection for pathologies associated with fibrocystic disease in certain circumstances.  See VA Manual M21-1, III.iv.4.I.d. (2016).  The Board may accordingly consider the merits de novo without first analyzing the question of new and material evidence.

The Veteran testified before the RO's Decision Review Officer (DRO) in December 2012, and in February 2016 she testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the Atlanta RO.  Transcripts of both hearings are of record. 


FINDINGS OF FACT

1.  Fibrocystic breast disease became manifest during service and symptoms have been continuously present since separation from service.

2.  The Veteran's hypertension became manifest several years after separation from service and is not otherwise etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for fibrocystic breast disease have been met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

2.  The requirements to establish entitlement to service connection for hypertension are not met.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided by a letter in November 2008, and the Veteran had ample opportunity to respond prior to the rating decisions on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Vetera has also been afforded VA examination in support of  her request for service connection, and the examiners have articulated medical opinion regarding the merits of the claims.

The Veteran was afforded a hearing before the Board, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issues and the Veteran testified as to the circumstances surrounding the onset of the claimed disabilities.  The Veteran has not asserted, and the record does not suggest, that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Applicable Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service connection for fibrocystic breast disease

Although fibrocystic breast disease is termed a "disease" it is actually a physiologic finding that is generally acute and transient; service connection is not routinely awarded for fibrocystic breast disease.  M-21-1, III.iv.4.I.4.d. (2016).  However, service connection for fibrocystic breast disease may be awarded for associated pathologies, such as persistent lumps or thickening requiring surgical excision, if service treatment records (STRs) show fibrocystic breasts and medical evidence shows continuous symptoms and/or nexus to subsequent post-service excision of persistent lumps or thickening.   Id.
 
Service connection may also be granted for breast cancer or atypical hyperplasia that is associated with in-service fibrocystic breast disease, but such disease is not shown in this case.  
 
The Veteran asserts on appeal that her fibrocystic disease is caused or aggravated by estrogen that she was prescribed to treat her service-connected residuals of bilateral salpingo-oophorectomy.

STRs in this case include a June 1989 treatment note by the gynecology clinic at Fort McPherson showing impression of breasts consistent with (c/w) fibrocystic changes but overall the examination was characterized as being within normal limits.  The Veteran also had a mammogram in service in August 1991 that showed moderately dense breast parenchyma bilaterally.  

The Veteran presented for VA gynecology consult in November 1993 with complaints including fibrocystic breasts.  The resulting consult in December 1993 showed the breasts to be fibrocystic without  mass.  The clinical impression was fibrocystic breast changes, and the treatment plan was to perform regular examinations and mammograms.

The Veteran had a mammogram at Emory Healthcare in September 2000 that showed a moderately dense fibroglandular pattern.  A subsequent study by the same provider in February 2003 noted a new oval mass.

The Veteran presented to the VA women's wellness  clinic in April 2002 and October 2003 for routine breast examination, which was normal on both occasions.  

The Veteran had bilateral breast reduction surgery in January 2004.  She presented to Emory Healthcare for follow-up mammogram in May 2004, which showed mildly dense nodular glenofibular tissue.  An ultrasound was performed for evaluation of the areas of thickening.  The ultrasound study of the right breast showed a tiny cyst, while the study of the left breast showed two inhomogeneous areas that were possibly, but not definitely, related to breast reduction surgery.  The treatment plan was to perform follow-up biopsies.

Follow-up mammogram at Emory Healthcare in November 2005 showed coarse and dystrophic calcifications in both breasts, characterized as probably benign and likely representing delayed post-surgical changes.  Subsequent follow-up mammogram by the same provider in December 2006 was characterized as "benign."

VA outpatient examination in February 2006 was positive for fibrocystic breasts.
The Veteran had VA mammograms in November 2005 and December 2006 that showed scattered coarse and dystrophic calcifications and status post reduction mammoplasty.  The overall assessment was benign.

The Veteran had a mammogram at St. Joseph's  Hospital in January 2009.  The study showed scattered fibroglandular densities but the findings were benign.

The Veteran's attending VA physician issued a statement in December 2012 asserting that estrogen replacement therapy (ERT) is the probable cause of the Veteran's current fibrocystic breast disease.

The Veteran had a VA-contracted medical examination in March 2013, performed by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran described having had three needle aspirations and two lumpectomies; her current symptoms were soreness, tenderness and lumps.  The examiner stated the Veteran had no current residuals of her biopsies.  As regards etiology, the examiner stated an opinion that the Veteran's fibrocystic breast disease is not likely related to ERT and thus not secondary to the service-connected hysterectomy/oophorectomy.  In support of the opinion the examiner noted that fibrocystic disease was discovered in 1989, several years prior to the hysterectomy that was performed in 1992.

The Veteran testified before the Board in February 2016 that fibrocystic disease was identified in service.  She did not immediately seek mammogram after discharge from service because she was 38 at the time of her separation from service, and civilian insurance would not cover mammography until age 40.  She now has mammograms every year, which show that the cysts have increased over time in size and in number.  

In February 2016 the Veteran's attending VA physician entered a treatment note stating the Veteran has a history of fibrocystic disease; estrogen is clearly correlated with fibrocystic disease so the Veteran's fibrocystic disease is probably caused by estrogen.  In March 2016 the physician entered an addendum stating the Veteran's fibrocystic disease had its onset in service in 1989 and continued to be shown thereafter on subsequent mammograms.

On review of the evidence above, the Board finds the Veteran's STRs demonstrate that she had fibrocystic disease during service, and she is shown to have had continuous symptoms since service, as demonstrated by the mammograms of record and as endorsed by the VA attending physician.  Accordingly, service connection for fibrocystic disease is warranted on a direct basis.  The Board notes that the Veteran may not be entitled to actual compensation, as there are no demonstrated residuals of the surgery (biopsies) to date, as documented by the VA examiner in March 2013; nonetheless service connection for the underlying disorder is warranted.

There is conflicting medical opinion as to whether the Veteran's fibrocystic disease is caused by ERT, but whereas service connection can be granted on a direct basis the question of entitlement to service connection on a secondary basis is moot.

Based on the evidence and analysis above the Board finds fibrocystic breast disease was incurred during service and has been continuous since service.  Accordingly, the criteria for service connection are met and the claim is granted.

Benefit of the doubt on this issue has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  
 
Service connection for hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by ratings two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

STRs show no indication of hypertension in service.  The Veteran's retirement physical examination in March 1993 shows blood pressure of 120/82 and characterizes the heart and vascular system as "normal" on examination.  In the corresponding self-reported Report of Medical Examination the Veteran denied history of high or low blood pressure.

The Veteran was discharged from service in March 1993.  The Veteran does not assert, and the evidence of record does not suggest, that hypertension became manifest to a compensable degree within the first year after separation from service.  

The Veteran asserts on appeal that her present hypertension is caused or aggravated by estrogen that she was prescribed to treat her service-connected residuals of bilateral salpingo-oophorectomy.

A treatment note by the VA gynecology clinic dated in November 2003 states the Veteran had been on ERT for the past three years, with good results.  A December 2004 treatment note from the VA women's wellness clinic states the Veteran had been on estrogen "for years."  In November 2005 the Veteran was taken off  low-dose estrogen completely due to the risks of breast cancer and the duration of treatment.  In January 2006 the Veteran complained of hot flashes but rejected hormone replacement therapy (HRT).  However, a subsequent clinical note in April 2006 states the Veteran had resumed taking low-dose estrogen after a discussion of the risks.  Nothing in these treatment notes shows any indication of ongoing high blood pressure.
 
The Veteran presented to the VA women's wellness  clinic in October 2006 for follow-up of ERT.  The Veteran was currently on low-dose ERT after failure of other measures.  The Veteran reported recent elevation in blood pressure and noted a family history of hypertension (her mother).  Current blood pressure was measured in the clinic as 150/100.  The clinician noted the Veteran's post-menopausal symptoms were better with ERT, but this would be re-considered if her blood pressure remained elevated.  The clinical impression was high blood pressure without history of hypertension.

The Veteran presented to the VA women's wellness  clinic in July 2007 complaining of blood pressure of 155/103 despite having adhered to a low-salt diet and lost weight recently.  In August 2007 she reported her blood pressure had come down (noting family history of hypertension); ERT was discontinued and she felt good.  However, in September 2007 the Veteran requested reinstatement of ERT due to debilitating hot flashes; the Veteran stated she understood the risks but quality of life was her paramount consideration.

In January 2008 the Veteran presented to the VA primary care clinic (PCC) complaining of headaches and blurry vision.  She reported previous history of high blood pressure without diagnosis of hypertension.  She reported her clinician had reduced the dosage of HRT and had prescribed diet and exercise, but she recently had an examination at her workplace that showed elevated blood pressure (183/119).  Current blood pressure was measured in the clinic as 162/100.  The provisional clinical diagnosis was benign essential hypertension, and the Veteran was provided a blood pressure monitor and instructed in its use; she was also counseled regarding diet and exercise.  The clinician stated the elevated blood pressure could be related to over-use of nonsteroidal anti-inflammatories (NSAIDs) and directed that ibuprofen and similar NSAIDs be discontinued.

The Veteran had a VA-contracted medical examination in August 2009, performed by a physician.  The Veteran reported hypertension that began in 2008; she was currently taking anti-hypertensive medication.  The Veteran's measured blood pressure readings were 126/86, 132/86 and 136/90 (with medication).  The examiner diagnosed hypertension, subjectively based on the Veteran's history and objectively based on high blood pressure controlled with medication.  There was no finding of hypertensive heart disease.  The examiner noted that high blood pressure is a side effect of ERT therapy; however, the examiner stated the Veteran's hypertension is not likely related to the service-connected hysterectomy with bilateral salpingo-oophorectomy.  As rationale, the examiner stated that based on review of records and physical examination and history there is no evidence of a relationship between hypertension and the service-connected disability, and to state anything further would be mere speculation.

The Veteran's attending VA physician issued a statement in December 2012 asserting that she was unable to comment on whether the Veteran's hypertension is due to ERT.  The physician stated that estrogen is clearly related to elevated blood pressure in some individuals but she was unable to determine if it was indeed the cause of the Veteran's current hypertension.

The Veteran had a VA-contracted medical examination in March 2013, performed by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran described onset of hypertension in 2007; however, she asserted having begun HRT in the late 1990s or early 2000s with resulting symptoms associated with high blood pressure.  The examiner stated an opinion that the Veteran's  hypertension is not likely proximately due to or caused by the Veteran's service-connected condition.  As rationale, the examiner stated that the Veteran's in-service hysterectomy was performed in 1992, and the earliest indication of high blood pressure was noted in October 2006, in which family history of hypertension was also noted.  Also, when ERT was discontinued the hypertension did not resolve, as would be expected if hypertension were due to an idiopathic cause such as medication.
    
 The Veteran testified before the Board in February 2016 that she does not have a family history of hypertension.  The Veteran stated that medical journals show that some women who are placed on long-term estrogen therapy develop hypertension.  She also stated that the VA examiner had erroneously stated hypertension did not resolve when ERT was terminated; this is erroneous because she continues to take estrogen.   

Review of the evidence above shows the Veteran has been competently diagnosed with hypertension.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).   

The Veteran does not assert that her hypertension became manifest during service or during the presumptive period; rather, she asserts that her hypertension is related to ERT and is thus secondary to the service-connected hysterectomy with bilateral salpingo-oophorectomy.  However, the etiology of hypertension is a complex medical question that is not within the Veteran's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also	Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board accordingly looks to medical opinion of record.

The competent medical opinion in this case demonstrates that the Veteran's hypertension is not related to ERT.  The VA examiners in August 2009 and March 2013 both opined that the Veteran's hypertension is not related to ERT; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Veteran's attending physician in December 2012 acknowledged that estrogen is clearly related to elevated blood pressure in some individuals but stated she was unable to determine if it was indeed the cause of this Veteran's current hypertension.  Thus, the competent and uncontroverted medical opinion of record weighs against service connection.

The Veteran asserts on appeal that the opinion of the VA examiner in March 2013 is erroneous because she does not have a family history of hypertension and because she is still on ERT.  The Board disagrees.  The Veteran reported to the VA women's wellness clinic on several occasions that she has a family history of hypertension; lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board accordingly assigns a higher probative value on the Veteran's statements made to VA medical providers than on the contrary statements she made during pursuit of service connection.   Also, while it is true that the Veteran continues to be on ERT (as documented by VA outpatient treatment records through  April 2016), the outpatient treatment records show that ERT was briefly discontinued for a period of time, and such records were before the VA examiner when the opinion was entered.  The Board is accordingly unable to find any error in the factual predicate underlying the examiner' s opinion.

Finally, the Board acknowledges that the VA examiners did not enter an opinion specifically addressing the question of aggravation.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  In this case, the Veteran's ERT began years before hypertension became manifest, so it is impossible to establish a baseline level of severity for the claimed hypertension and aggravation is not conceded. 

In sum, based on the evidence and analysis above the Board finds the Veteran's hypertension became manifest several years after separation from service and is not otherwise etiologically related to service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for fibrocystic breast disease is granted.

Service connection for hypertension is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


